EUGENE A. WRIGHT, Circuit Judge,
concurring:
The issue here presented has not previously been addressed by a Court of Appeals. We recognize that Congress has established a ten-year repayment period for student loans in 20 U.S.C. § 425. To the extent the discharge of student loans within five years under § 523(a)(8)(B) conflicts with this prescribed repayment period, the burden to alter either statute, or both, is upon the Congress, not this court. Only the legislature can correct the adverse effect of student loan discharges in bankruptcy on the repayment and recirculation of loan funds to other qualified student borrowers.